Case 6:20-cr-00071-JDK-JDL Document 15 Filed 11/13/20 Page 1 of 2 PageID #: 31




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 UNITED STATES OF AMERICA                           '
                                                    '
 V.                                                 ' CRIMINAL NO. 6:20-CR-71
                                                    '
 JENNIFER REBEKAH HAWTHORNE                         '


                              ELEMENTS OF THE OFFENSE

                                          Count 3

VIOLATION:                                18 U.S.C. 1701 (Obstruction of mails generally)

PENALTY:                                  A fine of not more than $5,000; a term of
                                          imprisonment of not more than six months; or
                                          both. A term of supervised release of not more
                                          than one year.

MANDATORY ASSESSMENT:                     $10.00.


        The Defendant is charged in Count 3 of the indictment with obstruction of mails

generally, in violation of 18 U.S.C. § 1701.

        The essential elements which must be proven to establish a violation of this

offense are:

        First: That the defendant knowingly obstructed or retarded the passage of certain

mail;

        Second: That the defendant did so willfully.




Elements of Offense, Page 1
Case 6:20-cr-00071-JDK-JDL Document 15 Filed 11/13/20 Page 2 of 2 PageID #: 32




                                          Respectfully submitted,

                                          STEPHEN J. COX
                                          UNITED STATES ATTORNEY

                                          /s/ Alan R. Jackson______________________
                                          Alan R. Jackson
                                          Assistant U. S. Attorney
                                          110 North College St., Suite 700
                                          Tyler, Texas 75702
                                          (903) 590-1400
                                          State Bar No. 10453300
                                          alan.jackson@usdoj.gov



                              CERTIFICATE OF SERVICE

        On November 13, 2020, I, Alan R. Jackson, Assistant U. S. Attorney for the

Eastern District of Texas, do hereby certify that a true and correct copy of the foregoing

instrument has been served on the following according to the Federal Rules of Criminal

Procedure and the rules of this Court: Matthew W. Millslagle, attorney for the

Defendant.

                                                 /s/ Alan R. Jackson
                                                 ALAN R. JACKSON




Elements of Offense, Page 2
